Appellant was convicted in the Criminal District Court of Tarrant County of manufacturing intoxicating liquor, and his punishment fixed at one year in the penitentiary.
The case was one dependent on circumstantial evidence, and the charge of the court upon this phase of the law seems sufficient. Appellant requested five special charges which were given.
We have carefully examined the facts and are of opinion that they are sufficient to support the judgment. Appellant rented a house west of Fort Worth. Officers raided it on the occasion in question and had some difficulty in effecting an entrance. When they got inside they found a still giving every evidence of its being operated almost to the time of entry. Whiskey was dripping from *Page 349 
the boiler from which the worm had apparently just been disconnected. Broken containers were in the bath room which were pervaded by strong odor of whiskey. Appellant was in the house. He claimed that he had sub-let part of his house to another man and that if whiskey was being manufactured, the other man was the guilty party. These were questions for the jury and they have solved them against appellant.
Finding no error in the record, the judgment will be affirmed.
Affirmed.